DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hernandez (US 20190351144 A1).
As per claim 1, Hernandez describes a syringe, calibrated for use with a predetermined liquid medication having a particular active pharmaceutical ingredient (API) at a particular weight per unit volume (w/v) concentration (para[0012)-[0014); e.g. see FIG. 12, para[0100] -[0108]), the syringe comprising: a plunger and a barrel configured such that the plunger, or an end portion of the plunger, is sealingly receivable through an opening at one end of the barrel and within the barrel and slidingly moveable lengthwise within the barrel, which configuration forms a volumetrically adjustable reservoir inside the barrel into which the liquid medication may be loaded through an intake opening for the liquid medication at the other end of the barrel (see syringe 1215 with plunger 1250, barrel 1230 and nozzle tip 1240, FIG. 12; para[0103]-[0105]), wherein:
- the barrel is made, in whole or in part, from substantially transparent material through which liquid medication inside the reservoir is visible (FIG. 12; para[0103]);
- the barrel comprises, extending along its lengthwise axis, two or more graduated scales of liquid medication API weight dosages on the substantially transparent material of the barrel (see scales 1204, 1206, 1208; FIG, 12; para[0107]), each of the two or more graduated scales occupying non-overlapping arcs running lengthwise along the circumference of the barrel (FIG. 12);
- each graduated scale is formed of a plurality of increment API weight dosage lines for the liquid medication (para[0012]-[0014); FIG. 12, para[0107]: each set of scales corresponds to a weight dose), each increment line running perpendicular to the lengthwise axis of the barrel (FIG. 12) and immediately adjacent increment lines of any one graduated scale indicating API weight dosages that differ from each other by no more than 100 mg (intended use, para[0102], para[0012]-[0014]: note this is a function of the drug used and it's corresponding concentration);
- increment lines of one graduated scale are offset, along the lengthwise axis of the barrel, from increment lines of the other graduated scales (FIG. 12); and
- at least every fifth increment line of any one graduated scale is labeled with the numerical value of the weight dosage of the API indicated thereby (all lines have labels, FIG. 12, para[0101]: disclosing 20 doses; note the number of doses is not limited with examples of 4, 2, 3 depicted, and 20 stated, Claims 12-14, FIGS. 11-13).
As per claim 2, Hernandez describes the syringe of claim 1, wherein a maximum API weight dosage indicated by any graduated scale corresponds to a volume of the liquid medication loaded into the reservoir that is 1 ml, 2 ml, 3 ml, 5 ml, 10 ml, 15 mL, 20 ml, 25 ml, or 50 ml (showing standard syringes, FIGS. 12, 1-2; disclosing 5 and 10cc).
As per claim 3, Hernandez describes the syringe of claim 2, wherein each increment line and each increment line label is printed, stamped, embossed, engraved, and/or etched onto the barrel (para[0100): printed).
As per claim 9, Hernandez describes a syringe, calibrated for use with a predetermined liquid medication having a particular active pharmaceutical ingredient (API) at a particular weight per unit volume (w/v) concentration (para[0012]-[0014J; e.g. see FIG. 12, para [0100]-[0108]), the syringe comprising: a plunger and a barrel configured such that the plunger, or an end portion of the plunger, is sealingly receivable through an opening at one end of the barrel and within the barrel and slidingly moveable lengthwise within the barrel, which configuration forms a volumetrically adjustable reservoir inside the barrel into which the liquid medication may be loaded through an intake opening for the liquid medication at the other end of the barrel (see syringe 1215 with plunger 1250, barrel 1230 and nozzle tip 1240, FIG. 12; para[0103]-[0105]), wherein:
- the barrel is made, in whole or in part, from substantially transparent material through which liquid medication inside the reservoir is visible (FIG. 12; para[0103]);
- the barrel comprises, extending along its lengthwise axis, two or more graduated scales of liquid medication API weight dosages on the substantially transparent material of the barrel (see scales 1204, 1206, 1208; FIG. 12; para[0107]), each of the two or more graduated scales occupying non-overlapping arcs running lengthwise along the circumference of the barrel (FIG. 12);
- each graduated scale is formed of a plurality of increment API weight dosage lines for the liquid medication (para[0012]-[0014]; FIG. 12, para[0107]: each set of scales corresponds to a weight dose), each increment line running perpendicular to the lengthwise axis of the barrel (FIG. 12) and immediately adjacent increment lines of any one graduated scale indicating API weight dosages that differ from each other by no more than 100 ug (intended use, para[0102], para[0012]-[0014]: note this is a function of the drug used and it's corresponding concentration);
- increment lines of one graduated scale are offset, along the lengthwise axis of the barrel, from increment lines of the other graduated scales (FIG. 12); and
- at least every fifth increment line of any one graduated scale is labeled with the numerical value of the weight dosage of the API indicated thereby (all lines have labels, FIG. 12, para[0101]: disclosing 20 doses; note the number of doses is not limited with examples of 4, 2, 3 depicted, and 20 stated. Claims 12-14, FIGS. 11-13).
As per claim 10, Hernandez describes the syringe of claim 9, wherein a maximum API weight dosage indicated by any graduated scale corresponds to a volume of the liquid medication loaded into the reservoir that is 1 ml, 2 ml, 3 ml, 5 ml, 10 ml, 15 mL, 20 ml, 25 ml, or 50 ml (showing standard syringes, FIGS. 12, 1-2; disclosing 5 and 10cc).
As per claim 11, Hernandez describes the syringe of claim 10, wherein each increment line and each increment line label is printed, stamped, embossed, engraved, and/or etched onto the barrel (para(OIOO): printed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 20190351144 A1).
As per claim 4, Hernandez describes the syringe of claim 3, but fails to describe specifically wherein the syringe is calibrated for use with the predetermined liquid medication having the particular API w/v concentration that that falls in a range of 1 mg/ml to 999 mg/ml.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014)). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a concentration range based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 5, Hernandez describes the syringe of claim 4, but fails to describe specifically wherein each immediately adjacent increment line of any one graduated scale indicate API weight dosages that differ from each other by no more than 90 mg, 80 mg, 70 mg, 60 mg, 50 mg, 40 mg, 30 mg, 20 mg, 15 mg, 10 mg, or 5 mg.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014]). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a concentration range based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 6, Hernandez describes the syringe of claim 5, wherein the collection of increment lines of all the graduated scales are arranged on the barrel in a manner such that, moving in a spiral fashion along the lengthwise axis of the barrel from any one increment line of a first graduated scale to another increment line of a second graduated scale that is closest in proximity to the one increment line, the one and the another increment lines indicate API weight dosages that differ from each other (FIG. 12, para[0100]-[0102]), but fails to describe specifically by no more than 50 mg.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014]). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a weight difference, based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 7, Hernandez describes the syringe of claim 6, wherein the API has a narrow therapeutic index (FIG. 12, para[0100]-[0103): see similar scales with overlapping ranges of doses; see also para[0081], Table 1, FIGS. 9C-9D).
As per claim 8, Hernandez describes the syringe of claim 7, wherein the collection of increment lines of all the graduated scales are arranged on the barrel in a manner such that, moving in a spiral fashion along the lengthwise axis of the barrel from any one increment line of a first graduated scale to another increment line of a second graduated scale that is closest in proximity to the one increment line, the one and the another increment lines indicate API weight dosages that differ from each other (FIG. 12, para[0100]-[0102]), but fails to describe specifically by no more than 10 mg.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014j). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a weight difference, based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 12, Hernandez describes the syringe of claim 11, but fails to describe specifically wherein the syringe is calibrated for use with the predetermined liquid medication having the particular API w/v concentration that that falls in a range of 1 ug/ml to 999 ug/ml.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014j). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a concentration range based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 13, Hernandez describes the syringe of claim 12, but fails to describe specifically wherein each immediately adjacent increment line of any one graduated scale indicate API weight dosages that differ from each other by no more than 90 ug, 80 ug, 70 ug, 60 ug, 50 ug, 40 ug, 30 ug, 20 ug, 15 ug, 10 ug, or 5 ug.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014]). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a concentration range based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 14, Hernandez describes the syringe of claim 13, wherein the collection of increment lines of all the graduated scales are arranged on the barrel in a manner such that, moving in a spiral fashion along the lengthwise axis of the barrel from any one increment line of a first graduated scale to another increment line of a second graduated scale that is closest in proximity to the one increment line, the one and the another increment lines indicate API weight dosages that differ from each other (FIG. 12, para[0100]-[0102]), but fails to describe specifically by no more than 5 ug.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014j). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a weight difference, based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 15, Hernandez describes the syringe of claim 14, but fails to describe wherein the API is levothyroxine or a pharmaceutically acceptable salt of levothyroxine.

Hernandez describes a syringe device and doesn't specifically limit the drugs for use with it (Claims 12-14, entire document) as well as disclosing various drug examples (Table 1). It would have been obvious to one skilled in the art to adapt the system of Certa Dose for any drug, such as levothyroxine or a pharmaceutically acceptable salt of levothyroxine, so as to provide the multiple dose size advantage to said drug.

As per claim 16, Hernandez describes the syringe of claim 15, wherein there are three graduated scales on the barrel, and wherein a maximum API weight dosage indicated by any graduated scale corresponds to a volume of the liquid medication loaded into the reservoir that is 3 ml or 5 ml (showing standard syringes, FIGS. 12, 1-2; disclosing 5cc).

As per claim 17, Hernandez describes the syringe of claim 16, but fails to describe wherein the graduated scales are calibrated for use with the predetermined liquid medication having the particular API w/v concentration that is 30 ug/ml or 50 ug/ml Certa Dose describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100]-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014)). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a concentration range based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.

As per claim 18, Hernandez describes the syringe of claim 17, wherein immediately adjacent increment lines of any one graduated scale indicate levothyroxine or a physiologically acceptable salt thereof weight dosages that differ from each other by 15 ug or less.

Hernandez describes the calibration of the device use of various medicines (Table 1) without specifically limiting the number of doses (entire document, para[0100)-[0102], Claims 12-14) and disclosing the parameters are dependent upon the selected drug and syringe size (para[0014j). It would have been obvious to one skilled in the art, through routine experimentation, to arrive at such a weight difference, based on the selected drug requirements, patient sizes in question, and convenient syringe sizes to arrive at the optimal dosing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783